Case 1:18-cr-00123-SPW Document 133 Filed 07/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-123-BLG-SPW
Plaintiff,
VS. ORDER
NICHOLAS JOHN MONTANO,
Defendant.

 

 

A copy of the trial transcript in this case will be used on appeal. In the
interest of protecting a juror’s personal privacy,

IT IS HEREBY ORDERED that the name of the juror in the Volume III of
III transcript at page 351, line 15 and page 404, line 21 shall be redacted from the
trial transcript in this matter.

ya
DATED this LI day of July, 2020.

 

Lacon ~ thetic.

SUSAN P. WATTERS
United States District Judge
